Case 5cL9:sw-DOGNB-dLTOXSEAL EDS cRecuraentyae

AO 93 (Rev. 11/13) Search and Seizure Warrant

 

 

 

UNITED STATES DISTRICT COURT
__ for the
Eastern District of California

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Tea Cup Express, 1801 White Ln., Bakersfield CA 93304

Case No, 5:19-sw-00008-JLT

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Eastern District of California
(identify the person or describe the property to be searched and give its location):

See Attachment A-3, attached hereto and fully incorporated herein

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B, attached hereto and fully incorporated herein.

YOU ARE COMMANDED to execute this warrant on or before af b I 9 (not to exceed 14 days)
@ in the daytime 6:00 a.m. to 10:00 p.m. Cl at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to the duty magistrate judge
(United States Magistrate Judge)

C} Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse Tesult, listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice'ts ‘the person who, or whose
property, will be searched or seized (check the appropriate box) = i ae

C) for___days (not to exceed 30) 1 until, the facts justifying, the later specific daté.of\..> 7”

Date and time issued: 2]20)) q, [:4§ pr HA’ * Tunpt.
. 7! a ge *s signature :

>
-

 

 

City and state: Bakersfield, California Hen. “ait k. ‘Fhurston
Pointed, nani aid ‘fitle

 

ear e cg, :
Case CESW-0O QR SHIOSSHAL BBG cUARawMentiled OBEN RP/4O4b@ Rage 2 of 7

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

 

 

Return
Case No.: Date and time warrant executed: -| Copy of warrant and inventory left with:
5:19-sw-00008-JLT a/a i Jog OR 40 Wendy Truong
f J

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

_ Lenove Laptop (Silver) Cad, $M: PFS MKIL .
Do CaOmtn 7

wa U.S. Capraney £ Reberned. lone K to Wendy Traong on. 2/23/2014)

 

Certification

 

- [ declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

 

Date: a /$/201 9 Wrhretao- Penh
' Executing offi icer's signature

— -Necke bas: Terres , Special AoenT

Printed name a title

 

 

 
